NUMBER 13-12-00342-CV

                          COURT OF APPEALS

                THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG

ARMANDO TORRALVA,                                                        Appellant,


                                          v.

REV. HEATH PELOQUIN, ET AL.,                                             Appellees.


                  On appeal from the 319th District Court
                        of Nueces County, Texas.


                                 OPINION
     Before Chief Justice Valdez and Justices Garza and Longoria
                       Opinion by Justice Garza

      In this case, we are asked whether the ecclesiastical abstention doctrine applies

to bar claims brought by appellant, Armando Torralva, against appellees Rev. Heath

Peloquin, Wayne Andrus, Grady Jackson, Jill Jackson, and Jessica Lenhardt. The trial
court found that the doctrine applied and that it therefore had no subject matter

jurisdiction over the dispute. We affirm.

                                            I. BACKGROUND

        Beginning in 2007, Torralva served as an associate pastor at Brighton Park

Baptist Church (the “Church”) in Corpus Christi, Texas. Peloquin is the Church’s head

pastor and Andrus is the Church’s head of deacons. The other appellees are members

of the Church’s congregation.

        Torralva initially filed suit against appellees in January 2012.                   An amended

petition filed on March 5, 2012 alleges that Peloquin requested Torralva’s resignation on

or about September 1, 2011, but that Torralva refused to resign.1 Torralva alleged that,

over the next few months, Peloquin relieved him of his administrative duties and his

office space in the Church. He alleged that Andrus attempted, but failed, to secure the

votes of a majority of deacons to oust him from his position.

        Torralva alleged that, in an effort to “destroy his character and ruin him socially

and financially,” appellees then “falsely accused him of producing and disseminating

pornography.” The allegedly false accusations were based on an email that Torralva

sent to Peloquin on January 19, 2011. The body of the email stated: “Pastor Heath:

Can I use this picture for the PowerPoint announcement?” Below that statement was

an obscured black-and-white image apparently depicting a man and a women lying in


        1
           As background, Torralva alleged that Church officials sought his resignation because he
revealed to them that the Church had financial problems. In particular, he alleged that, from May to
September of 2011, he informed Church officials “that the Church’s financial condition was deteriorating
and that they might have to hold a membership meeting of the church to discuss the financial options
available.” According to Torralva, “Peloquin apparently did not like the financial news because it reflected
on his ability to run the Church and it prevented him from making an overseas trip using church funds.”
Torralva alleged that Peloquin and Andrus then “began a campaign to solicit negative comments in the
form of letters from various members to be used as a reason to embarrass [Torralva] into resigning from
his position.”

                                                     2
bed. Superimposed on the image was the following caption: “Ignite Your Marriage at

Brighton Park.       Mattress not included.         Sponsored by the South Texas Children’s

Ministries.” In his amended petition, Torralva asserts that the couple depicted in the

image were fully clothed and that he sent the email “in jest” because the Church was

“having meetings for . . . young married couples at the time.” Torralva stated that the

image “was from an ad that [he] found on the internet.”2 Torralva’s amended petition

included an affidavit by Torralva in which he swore to the accuracy of his allegations.

        Letters by Church congregants Steve Dalton, Toni Sharif, Karen Cover, and T.O.

Webb were attached to Torralva’s amended petition.3 Dalton stated that, in November

of 2011, he attended a meeting called by appellee Grady Jackson at a local Burger

King. At the meeting, Jackson showed the attendees a printed copy of Torralva’s email

to Peloquin.      According to Dalton, Jackson’s adult daughter, appellee Jill Jackson,

described the image contained in the email as pornography. Dalton stated that appellee

Lenhardt remarked: “I think Brother Armando should resign. I don’t want him near my

children or having anything to do with my children.” Dalton stated that the image he

was shown was “tiny” and “so dark that at first I had a hard time knowing what I was

looking at.” He said that the couple depicted in the image “did not appear to be naked

but only laying on the mattress embracing each other.” Dalton stated that Jackson “told

us that what he was doing, going around talking to small groups about Brother

Armando, had Pastor Heath’s blessing.” According to their letters, Sharif and Cover

        2
           The version of the image contained in the record before this Court appears grainy and
obscured. It is not clear whether the individuals depicted therein are, in fact, fully clothed. In his
amended petition and on appeal, Torralva states: “The picture was not the clear picture that [Torralva]
sent [to] Peloquin but, had been altered by darkening it to the point where it was difficult to see whether
the couple were fully clothed or not.” No clearer version of the image appears in the record.
        3
            Torralva characterizes these letters as “affidavits.” However, with the exception of Webb’s
letter, the letters are not sworn and they have not been notarized.

                                                    3
also attended the meeting. They corroborated Dalton’s account. Cover further stated

that Jill Jackson said, referring to Torralva: “[W]ell we have Evil sitting in the back row

of our church.” Webb stated that he asked Peloquin why Torralva was not permitted to

speak at a Church business meeting. According to Webb, Peloquin replied: “I have an

e-mail from Armando that is so graphic that it is unfit for women and children to see.”

       According to Torralva’s amended petition, the Church congregation voted not to

remove him as associate pastor at a business meeting on January 8, 2012, and

Peloquin subsequently resigned as head pastor of the Church.

       Torralva asserted causes of action of defamation, conspiracy, tortious

interference with contract and prospective contract, negligence, and intentional infliction

of emotional distress. He asked for permanent injunctive relief and damages.

       Appellees filed a plea to the jurisdiction in which they alleged that Torralva’s

claims are barred by the ecclesiastical abstention doctrine and ministerial exception.

The plea included affidavits by each appellee. Each affidavit included the following

identical statements:

       Last year it came to many members[’] attention, including mine, that     Mr.
       Torralva was rude to various church and staff members. Further,          Mr.
       Torralva often made dirty jokes. For these reasons, among others,        the
       [Church] Deacons and personnel committee sought to remove                Mr.
       Torralva from his position of associate pastor.

       The only people I ever discussed Mr. Torralva’s inappropriate behavior or
       dirty jokes with were other members of the [Church]. Further, these
       matters were discussed with other members as we, as [Church] members,
       were contemplating how to deal with Mr. Torralva. In other words, we
       were trying to decide whether to vote to terminate him or to allow him to
       stay on as an associate pastor with the [Church]. These were necessary
       discussions as my only goal was to make sure that our church community
       was strong. In my opinion, it is not possible to have a strong church
       community if the church leaders, such as an associate pastor, cannot get
       along with the church staff or church members.

                                            4
Each appellee further stated that they had “never heard” any of the other appellees

“ever speak about any of the foregoing issue[s] with anyone who was not a member of

the [Church].”

       After a hearing, the trial court granted the plea and dismissed the case. Pursuant

to Torralva’s request, the trial court filed findings of fact and conclusions of law. 4 The

findings of fact included the following:

       2.      Torralva’s position as Associate Pastor was a full-time ministerial
               position at the Church.

               ....

       5.      There was a dispute between Torralva and the Church over the
               performance of Torralva’s duties and his fitness for the position of
               Associate Pastor.

       6.      Torralva’s claims for conspiracy, defamation, tortious interference,
               negligence, and intentional infliction of emotional distress arise out
               of the employment dispute over Torralva’s position as Associate
               Pastor at the Church.

               ....

       8.      The individual defendants did not publish the alleged defamatory
               statements to third parties outside of the church membership. Any
               publication of the alleged defamatory statements by the Church and
               the individual defendant[s] was confined within the Church
               community.

       9.      This case does           not   present    any    unusual     or   egregious
               circumstances.

       10.     The substance and nature of Torralva’s tort claims is to recover for
               an intangible injury to his reputation and for emotional distress
               allegedly caused by defendants’ statements and actions in
               connection with the employment dispute . . . .


       4
          In the record before this Court, the findings of fact and conclusions of law are entitled
“Defendant’s Proposed Findings of Fact and Conclusions of Law.” However, the findings and conclusions
are signed by the trial court judge.

                                                 5
The conclusions of law included the following:

      13.    Torralva’s claims for conspiracy, defamation, negligence and
             intentional infliction of emotional distress are inexorably intertwined
             with the Church’s decision regarding Torralva’s position at the
             Church and the actions the Church took in pursuit of termination of
             Torralva’s employment.

      14.    Each of Torralva’s claims implicate ecclesiastical matters such as
             church doctrine and discipline and the conformity of ministerial staff
             to the Church’s moral standards and principles.

      15.    The ecclesiastical abstention doctrine and the ministerial exception
             apply to this case and prevent subject matter jurisdiction over the
             entirety of Torralva’s claims.

      This appeal followed.

                                     II. DISCUSSION

      In his appellate brief, Torralva enumerates seven issues. He claims that the trial

court erred by:   (1) determining that the ministerial exception applied; (2) refusing

Torralva’s request to present sworn testimony; (3) finding that “[t]he individual

defendants did not publish the alleged defamatory statements to third parties outside of

the church membership”; (4) finding that “this case does not present any unusual or

egregious circumstances”; (5) finding that “[t]he substance and nature of Torralva’s tort

claims is to recover for an intangible injury to his reputation and for emotional distress

allegedly caused by defendants’ statements and actions in connection with the

employment dispute”; (6) concluding that the ecclesiastical abstention doctrine and the

ministerial exception apply; and (7) concluding that Torralva’s claims “are inexorably

intertwined with the Church’s decision regarding Torralva’s position at the Church.”

Torralva addresses all seven of his issues together in his brief. We will do the same.

A.    Standard of Review



                                            6
       A plea questioning the trial court’s subject-matter jurisdiction raises a question of

law that we review de novo. See Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d
217, 226 (Tex. 2004). Lack of jurisdiction may be raised by a plea to the jurisdiction

when, as here, religious-liberty grounds form the basis of the jurisdictional challenge.

Westbrook v. Penley, 231 S.W.3d 389, 394 (Tex. 2007). We focus first on the plaintiff's

petition to determine whether the facts pled affirmatively demonstrate that subject-

matter jurisdiction exists. Id. (citing Miranda, 133 S.W.3d at 226). A plea should not be

granted if a fact issue is presented as to the court’s jurisdiction, but if the pleadings

affirmatively demonstrate an incurable jurisdictional defect, then the plea to the

jurisdiction must be granted. Id. If the pleadings are insufficient to establish jurisdiction

but do not affirmatively demonstrate an incurable defect, the plaintiff should be afforded

the opportunity to replead. Id.

       We construe the pleadings liberally in favor of the plaintiff. Id. at 405. If a plea to

the jurisdiction challenges the existence of jurisdictional facts, the trial court may

consider evidence and must do so when necessary to resolve the jurisdictional issues

raised. Miranda, 133 S.W.3d at 227; Bland Indep. Sch. Dist. v. Blue, 34 S.W.3d 547,

555 (Tex. 2000).

B.     Applicable Law

       The ecclesiastical abstention doctrine “prevents secular courts from reviewing

many types of disputes that would require an analysis of ‘theological controversy,

church discipline, ecclesiastical government, or the conformity of the members of the

church to the standard of morals required.’” Patton v. Jones, 212 S.W.3d 541, 547–48

(Tex. App.—Austin 2006, pet. denied) (quoting Watson v. Jones, 80 U.S. 679, 733



                                              7
(1872)); see Westbrook, 231 S.W.3d at 397–98; In re Godwin, 293 S.W.3d 742, 747–48

(Tex. App.—San Antonio 2009, orig. proceeding); Williams v. Gleason, 26 S.W.3d 54,

58 (Tex. App.—Houston [14th Dist.] 2000, pet. denied). The doctrine provides that “civil

courts are to accept ‘as final, and as binding on them’ the decisions of an ecclesiastical

institution on such matters.” Patton, 212 S.W.3d at 547 (quoting Watson, 80 U.S. at

728).       The “ministerial exception” refers to the application of the doctrine in the

employment context. Id. It provides that civil courts lack subject matter jurisdiction to

decide cases concerning employment decisions by religious institutions concerning a

member of the clergy or an employee in a ministerial position. Id.

        The doctrine arises from the Free Exercise Clause of the First Amendment to the

United States Constitution and applies to the states through the Fourteenth

Amendment. See U.S. CONST. amends. I (“Congress shall make no law respecting an

establishment of religion, or prohibiting the free exercise thereof.”), XIV.    The Free

Exercise Clause precludes, among other things, government action that burdens the

free exercise of religion “by encroaching on the church’s ability to manage its internal

affairs.”     Westbrook, 231 S.W.3d at 395.        “Although wrongs may exist in the

ecclesiastical setting, and although the administration of the church may be inadequate

to provide a remedy, the preservation of the free exercise of religion is deemed so

important a principle that it overshadows the inequities that may result from its

application.” Williams, 26 S.W.3d at 59; see In re Godwin, 293 S.W.3d at 750 (noting

that courts give “great deference to the First Amendment’s freedom of religion

guarantee”). To determine whether the doctrine applies, courts consider the “substance

and nature” of the plaintiff’s claims and the effect of a judicial resolution, and not



                                             8
whether wrongs may go unaddressed. See In re Godwin, 293 S.W.3d at 750; Patton,
212 S.W.3d at 548.

C.      Analysis

        Each of Torralva’s causes of action are based on appellees’ allegedly taking

action against him for conduct that they viewed as inappropriate for an associate pastor.

There was no evidence adduced that Torralva’s reputation was harmed outside of the

Church community, nor was there evidence that appellees took any action outside the

context of their deliberations regarding Torralva’s fitness for service as an associate

pastor with the Church. Instead, the evidence supported the trial court’s findings that

“[t]he individual defendants did not publish the alleged defamatory statements to third

parties outside of the church membership” and that “[t]he substance and nature of

Torralva’s tort claims is to recover for an intangible injury to his reputation and for

emotional distress allegedly caused by defendants’ statements and actions in

connection with the employment dispute.” The pleadings and evidence established that

the actions underlying Torralva’s claims—specifically, appellees’ assertions that

Torralva distributed pornography—took place entirely within the context of Church

officials’ internal efforts to remove Torralva from his position. Thus, trial on Torralva’s

claims would require an analysis of “church discipline, ecclesiastical government, or the

conformity of the members of the church to the standard of morals required.” Patton,
212 S.W.3d at 48.         The ecclesiastical abstention doctrine precludes subject matter

jurisdiction over those causes of action. See id.5


        5
         Torralva’s claim for interference with a prospective contract is based on an allegation that
“members of another church shortly after the January 8th [Church] business meeting told him they were
there and heard the entire proceedings” and that he subsequently discovered he was removed from
consideration for a job at another church. This allegation, however, is also based on acts allegedly taken

                                                    9
        Torralva claims that the acts alleged are so “egregious” that they fall under an

exception to the ecclesiastical abstention doctrine identified by the United States

Supreme Court in Sherbert v. Verner, 374 U.S. 398, 403 (1963). He relies on Patton, in

which the Austin court of appeals stated:

        “Torts such as battery, false imprisonment or conversion probably would
        fall within the exception to church immunity set out in [Sherbert v. Verner,
        374 U.S. 398, 403 (1963)] because they pose a ‘substantial threat to
        public safety, peace or order.’ It is also conceivable that torts such as
        defamation, infliction of emotional distress, and invasion of privacy might
        be so unusual or egregious as to fall within the Sherbert exception.”

Patton, 212 S.W.3d at 554 (quoting Heard v. Johnson, 810 A.2d 871, 875 (D.C. App.

2002)); see Sherbert, 374 U.S. at 403 (noting that the United States Supreme Court

“has rejected challenges under the Free Exercise Clause to governmental regulation of

certain overt acts prompted by religious beliefs or principles” that “posed some

substantial threat to public safety, peace or order . . .”); Pleasant Glade Assembly of

God v. Schubert, 264 S.W.3d 1, 12 (Tex. 2008) (“[R]eligious practices that threaten the

public’s health, safety, or general welfare cannot be tolerated as protected religious

belief”).    We disagree.     The Patton court merely recognized that “torts such as

defamation, infliction of emotional distress, and invasion of privacy” may fall within the

Sherbert exception, but it did not hold that such torts must necessarily fall within that

exception.      Patton, 212 S.W.3d at 554.             Instead, such torts are actionable

notwithstanding the ecclesiastical abstention doctrine only if they pose a “substantial

threat to public safety, peace or order.” Sherbert, 374 U.S. at 403. Here, the torts

alleged by Torralva do not jeopardize, in any way, public safety, peace, or order. They



within the context of the Church’s internal employment procedures. It is barred by the ministerial
exception. See Patton v. Jones, 212 S.W.3d 541, 547 (Tex. App.—Austin 2006, pet. denied).

                                               10
are merely personal complaints regarding what Torralva viewed as defamatory

comments by Church personnel. Accordingly, the Sherbert exception does not apply.

        We conclude that the trial court did not err in determining that the ecclesiastical

abstention doctrine and the ministerial exception applied to bar Torralva’s claims. Its

granting of appellees’ plea to the jurisdiction was proper.                      Torralva’s issues are

overruled.6

                                            III. CONCLUSION

        We affirm the judgment of the trial court.



                                                          DORI CONTRERAS GARZA,
                                                          Justice

Delivered and filed the
18th day of April, 2013.




        6
         By his second issue, Torralva alleges that the trial court “refus[ed] [his] request to present sworn
testimony” and “refused to allow any testimony or evidence [and] instead relied on the pleadings” of the
parties. He does not support his argument with references to authority or to the record, nor does he
explain what “testimony or evidence” he intended to put on that would have affected the outcome of the
case. See TEX. R. APP. P. 38.1(i). In any event, we have reviewed the record and cannot locate any
instance where the trial court “refused” any request to put on evidence. This issue has, therefore, not
been preserved for review. See TEX. R. APP. P. 33.1(a).

                                                    11